Case 2:18-cv-05443-JFW-PVC Document 41 Filed 07/13/20 Page 1 of 3 Page ID #:2074



   1
   2
   3
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   EDGAR NOE MENDEZ,                               Case No. CV 18-5443 JFW (PVC)
  12                        Petitioner,                ORDER ACCEPTING FINDINGS,
                                                       CONCLUSIONS AND
  13          v.                                       RECOMMENDATIONS OF UNITED
                                                       STATES MAGISTRATE JUDGE
  14   WILLIAM SULLIVAN, Acting Warden,
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition,
  18   all the records and files herein, the Amended Report and Recommendation of the United
  19   States Magistrate Judge, and Petitioner’s objections. After having made a de novo
  20   determination of the portions of the Amended Report and Recommendation to which
  21   objections were directed, the Court concurs with and accepts the findings and conclusions
  22   of the Magistrate Judge.
  23
  24          In his objections, Petitioner asserts that he “know[s] [he] must get on his case” and
  25   begin the exhaustion process for which he was granted a stay on May 1, 2019. However,
  26   he states that he is unable to do so because he understands “very little English,” law
  27   library access has been curtailed in light of the COVID-19 pandemic, he does not
  28   understand the law, and has been unable to find a “jailhouse lawyer” to help him. (Obj. at
Case 2:18-cv-05443-JFW-PVC Document 41 Filed 07/13/20 Page 2 of 3 Page ID #:2075



   1   1-2). He also claims that his “cognitive capacity” is too limited “to effectively litigate,”
   2   and requests appointment of counsel. (Id. at 2).
   3
   4          With respect to Petitioner’s request for appointment of counsel, “there is no general
   5   constitutional right to counsel . . . in collateral postconviction review proceedings.”
   6   Graves v. McEwen, 731 F.3d 876, 878 (9th Cir. 2013). However, courts may appoint
   7   counsel for state habeas petitioners who are or become unable to afford counsel “when the
   8   interests of justice so require.” 28 U.S.C. § 2254(h); 18 U.S.C. § 3006A. Appointment of
   9   counsel is required in at least two situations: (1) when the court determines that counsel is
  10   “necessary for effective utilization of discovery procedures” and (2) when the court
  11   determines that “an evidentiary hearing is required.” Weygandt v. Look, 718 F.2d 952,
  12   954 (9th Cir. 1983).
  13
  14          The record before the Court does not provide any basis for concluding that
  15   Petitioner cannot adequately present his claims to the Court. Neither discovery nor an
  16   evidentiary hearing appears to be required in this case and “the interests of justice” do not
  17   demand the appointment of counsel. The Court notes that Petitioner filed an amended
  18   petition sua sponte and successfully moved for a stay. Petitioner appears thus far to
  19   understand the issues and to be capable of representing himself adequately in this
  20   proceeding. See LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987) (denial of request to
  21   appoint habeas counsel appropriate where district court pleadings showed that petitioner
  22   understood the issues and was able to present his contentions). Accordingly, the request
  23   for appointment of counsel is denied.
  24
  25          The excuses in the objections for Petitioner’s failure to even begin the exhaustion
  26   process more than fourteen months after the stay was granted are unavailing. The “many
  27   obstacles” that Petitioner claims have prevented him from litigating his case are shared by
  28   virtually every prisoner, and are too general in nature. (Obj. at 1). Petitioner has

                                                     2
Case 2:18-cv-05443-JFW-PVC Document 41 Filed 07/13/20 Page 3 of 3 Page ID #:2076



   1   demonstrated that he will not exhaust his claims, despite Court orders that he do so, and
   2   has refused to voluntarily dismiss his unexhausted claims. In light of this impasse, which
   3   is entirely of Petitioner’s own making, the objections are overruled.
   4
   5          IT IS ORDERED that the First Amended Petition is denied and Judgment shall be
   6   entered dismissing this action without prejudice.
   7
   8          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   9   Judgment herein on Petitioner at his address of record and on counsel for Respondent.
  10
  11          LET JUDGMENT BE ENTERED ACCORDINGLY.
  12
  13   DATED: July 13, 2020
  14
  15
                                                     JOHN F. WALTER
  16                                                 UNITED STATES DISTRICT JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    3
